UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: March 2, 2010 INSIGNIA SYSTEMS, INC. (Exact name of registrant as specified in its chapter) Minnesota 1-13471 41-1656308 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8799 Brooklyn Blvd., Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (763) 392-6200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On March 2, 2010, the Company purchased two blocks of shares of its common stock pursuant to its Share Repurchase Plan. The purchase includes one block of 25,000 shares at $5.45 per share and another block of 25,000 shares at $5.43 per share. As previously-announced, the Share Repurchase Plan authorizes the Company to purchase up to $2,000,000 of its common stock on or before January 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Insignia Systems, Inc. (Registrant) Date: March 2, 2010 By /s/ Scott F. Drill Scott F. Drill, President and Chief Executive Officer
